Title: Acct. of the Weather in June [1774]
From: Washington, George
To: 

 


June 1st. Very hot & clear with but little Wind.
 


2. Also very hot. Wind from the Southward but not fresh.
 


3. Clear & tolerably pleast. with but little Wind.
 


4. Clear. Wind Northerly but not much of it.
 


5. Clear in the forenoon but not warm. Lowering in the Afternoon but no Rain. Wind Easterly.
 


6. Wind in the same Quarter & Cool for the Season.
 


7. Wind more Southerly & warmer. With some appearances of Rain.
 


8. Wind Southerly & exceeding warm. Clear withal.
 


9. Very warm with wind Southerly.
 


10. Again warm with the Wind in the same place and some appearances of Rain.
 


11. Very warm Wind Southerly in the forenoon & Easterly afterwards.
 


12. Clear, with the Wind pretty fresh from the South west, & pleasant.
 


13. Wind blew very hard at So. West in the Night. Morng. lowering. Fine Rains abt. Mid day.
 


14. Cloudy in the forenoon, but clear afterwards.
 


15. Warm & clear wind at So. West.
 


16. Clear in the forenoon with a little Rain in the Afternoon.
 


17. Clear and tolerably pleasant—being a little warm.
 


18. Warm the wind being at Southwest.
 



19. Clear and pretty Cool. Wind chiefly Eastwardly.
 


20. Lowering & Showery most part of the day.
 


21. Clear and tolerably pleasant. Wind Northwardly.
 


22. Tolerably cool in the forenoon, but warm afterwds. Wind Southerly.
 


23. Exceeding Warm. Two or three very fine showers in the Afternoon.
 


24. Clear and pleasant. Wind rather Westerly.
 


25. Warm, with some appearances of Rain but none fell here.
 


26. Tolerably pleasant. Wind pretty fresh from the Northd.
 


27. Warm with little or no Wind, & that Southerly.
 


28. Exceeding Warm, wind being Southerly with great appearances of Rain—but none fell here.
 


29. Very Warm again. Wind blowing fresh from the Southward.
 


30. Again warm with little or no Wind & that in the same Quarter. A little Rain in the Night.
